NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       OCT 4 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ISMAEL JIMENEZ-MUNIZ,                           No.    15-71081

                  Petitioner,                    Agency No. A200-827-328

   v.
                                                 MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                          Submitted September 27, 2016**

Before:       TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

        Ismael Jimenez-Muniz, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s removal order denying his request for a continuance. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a continuance and review de novo questions of law. Ahmed v. Holder,

569 F.3d 1009, 1012 (9th Cir. 2009). We deny in part and dismiss in part the

petition for review.

      The agency did not abuse its discretion or violate due process in denying

Jimenez-Muniz’s request for a continuance to await the outcome of the appeal of

his conviction, where success on the appeal was speculative and Jimenez-Muniz

conceded to the BIA his appeal had been denied. See 8 C.F.R. § 1003.29; Ahmed,
569 F.3d at 1012 (outlining factors to consider when reviewing the agency’s denial

of a continuance); Padilla-Martinez v. Holder, 770 F.3d 825, 830 (9th Cir. 2014)

(“To prevail on a due-process claim, a petitioner must demonstrate both a violation

of rights and prejudice.”).

      We lack jurisdiction to consider Jimenez-Muniz’s contention that the agency

erred in declining to administratively close his proceedings. Diaz-Covarrubias v.

Mukasey, 551 F.3d 1114, 1120 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         2                                  15-71081